                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                       Case No.15-cr-00453-EJD-1 (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER CONTINUING DETENTION
                                                   v.
                                  10

                                  11        AYMAN HAWARI,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            On January 29, 2019, the Court held a hearing on defendant Ayman Hawari’s motion for

                                  14   release from detention. Dkt. No. 76. Mr. Hawari was present at the hearing and represented by

                                  15   counsel. The United States opposes release. For the reasons stated on the record during the

                                  16   hearing and as set forth below, the Court finds that there are no conditions or combination of

                                  17   conditions of release that would reasonably assure the safety of other persons and the community.

                                  18   The Court therefore continues Mr. Hawari’s detention.

                                  19   I.       BACKGROUND
                                  20            On September 15, 2015, a grand jury returned a felony indictment against Mr. Hawari on a

                                  21   single count of threatening a federal official in violation of 18 U.S.C. § 115. Dkt. No. 9.

                                  22            Following his initial appearance in this case,1 Mr. Hawari was released from custody

                                  23   pursuant to a $100,000 secured bond, residence with and custodial supervision by his father, home

                                  24   confinement, and several other conditions of release, including a requirement that Mr. Hawari

                                  25   receive psychiatric treatment. Dkt. No. 7. On November 6, 2015, the Court modified Mr.

                                  26   Hawari’s conditions of release to permit him to reside in his own apartment in Santa Cruz,

                                  27

                                  28   1
                                           Mr. Hawari was originally charged by complaint. Dkt. No. 1.
                                   1   California. Dkt. No. 14.

                                   2          In early January 2016, the Pretrial Services Officer supervising Mr. Hawari reported to the

                                   3   Court her concerns about Mr. Hawari’s behavior, including his use of marijuana, his failure to

                                   4   attend scheduled psychotherapy sessions on a consistent basis, and his suicidal ideation and threats

                                   5   of self-harm. Over the next several months, Pretrial Services reported similar alleged violations of

                                   6   release conditions and concerning behavior by Mr. Hawari. The Court admonished Mr. Hawari

                                   7   and adjusted the conditions of his release on several occasions in an effort to address these issues.

                                   8   See Dkt. Nos. 19, 29, 34.

                                   9          On June 22, 2016, the United States filed a motion asking that Mr. Hawari be detained as a

                                  10   danger to himself and to the community. Dkt. No. 33. In that motion, the government argued as

                                  11   follows:

                                  12                   The defendant has escalated his oft-repeated threats to harm himself
Northern District of California
 United States District Court




                                                       to a level where he is now actually attempting to harm himself. The
                                  13                   nature and circumstances of the offense in this case involve
                                                       allegations that the defendant threatened to harm others and himself
                                  14                   in an IRS office in Salinas. The defendant has recently entered a
                                                       guilty plea to separate conduct in which he made a bomb threat. The
                                  15                   defendant has admitted in this case at prior proceedings to grappling
                                                       with serious mental health issues, and while the government
                                  16                   appreciates that the defendant has done his best to address these issues
                                                       through a program of outpatient counseling and treatment, these
                                  17                   efforts have plainly not succeeded. Hawari’s ongoing threats to harm
                                                       himself present an obvious danger to himself, and could present a
                                  18                   danger to others depending on the extent to which he actually acts on
                                                       them, and the manner in which he does so.
                                  19

                                  20   Id. at 3. Following a bail review hearing, the Court again modified the conditions of Mr. Hawari’s

                                  21   release and terminated the motion. Dkt. No. 34.

                                  22          On March 15, 2017, the United States filed a superseding misdemeanor information,

                                  23   charging Mr. Hawari with one count of interfering through threats of force with the administration

                                  24   of the internal revenue laws, in violation of 26 U.S.C. § 7212(a). Dkt. No. 46. Mr. Hawari pled

                                  25   guilty to the superseding information on March 20, 2017 pursuant to a plea agreement that

                                  26   described the conduct on which the charged offense was based. Dkt. Nos. 48, 49. He was not

                                  27   detained at that time but was permitted to remain out of custody under supervision by Pretrial

                                  28   Services. Id.
                                                                                          2
                                   1          Mr. Hawari continued to have difficulty complying with certain conditions of his release

                                   2   and the directions of Pretrial Services. See Dkt. Nos. 45, 50, 52 (describing conduct in March,

                                   3   April, and May 2017). The Court again admonished Mr. Hawari and further modified his

                                   4   conditions of release. Dkt. No. 54.

                                   5          In June 2018, Pretrial Services again reported significant violations of the Court’s release

                                   6   order, including new state court charges against Mr. Hawari in connection with a hash oil

                                   7   extraction lab Mr. Hawari allegedly built in his Santa Cruz apartment. Dkt. No. 62. The

                                   8   discovery of this lab so alarmed local authorities that they evacuated the apartment building to

                                   9   protect the safety of the residents. Shortly thereafter, Mr. Hawari was taken into state custody.

                                  10          Mr. Hawari came before Magistrate Judge van Keulen on November 15, 2018 for an initial

                                  11   appearance on previously reported violations of his release conditions. Dkt. No. 70. However, the

                                  12   Court understands that during that proceeding, Mr. Hawari became violent and disruptive. The
Northern District of California
 United States District Court




                                  13   hearing was abruptly terminated as the U.S. Marshals attempted to restrain Mr. Hawari. Mr.

                                  14   Hawari was taken into federal custody at that time, where he has remained since.2

                                  15          Mr. Hawari is due to be sentenced on February 21, 2019.

                                  16   II.    LEGAL STANDARDS
                                  17          Mr. Hawari pled guilty to a misdemeanor offense for which the maximum term of

                                  18   imprisonment is one year. In these circumstances, the law requires that Mr. Hawari be detained

                                  19   pending sentencing, unless the Court finds by clear and convincing evidence that he is not likely to

                                  20   flee or pose a danger to the safety of any other person or the community. 18 U.S.C. § 3143(a)(1).

                                  21   The Court assumes that such a finding was made at the time of Mr. Hawari’s plea.

                                  22          With respect to the present motion for release from detention, Mr. Hawari bears the burden

                                  23   of demonstrating that he is not likely to flee or pose a danger to any other person or to the

                                  24   community. Fed. R. Crim. P. 46(c); see United States v. McCarns, No. 2:08-CR-00116-KJM,

                                  25   2014 WL 1247732, at *4–5 (E.D. Cal. March 25, 2014).

                                  26
                                  27   2
                                         The docket does not reflect an order of detention or other proceedings before Judge van Keulen,
                                  28   but the Court infers from the circumstances that Mr. Hawari did not contest his detention at the
                                       time, and has not contested it until his present motion.
                                                                                         3
                                       III.   DISCUSSION
                                   1
                                              Mr. Hawari argues that he is neither a flight risk nor a danger to the community.3 He
                                   2
                                       characterizes his current mental health status as “stable,” but argues that his continued detention is
                                   3
                                       harmful to his mental health. Mr. Hawari explains that, in connection with separate state court
                                   4
                                       proceedings, he now has the opportunity to participate in a mandatory supervision program
                                   5
                                       administered by Santa Cruz Probation, which will include not only close supervision but also a
                                   6
                                       form of cognitive behavioral therapy called “dialectical behavioral therapy.” He advises the Court
                                   7
                                       that this particular therapy has been recommended for him, that it was not previously available to
                                   8
                                       him, and that it is not currently available to him in detention. Mr. Hawari contends that his prior
                                   9
                                       conduct while on release was a manifestation of his mental health problems, and that his conduct
                                  10
                                       is likely to improve if he is able to receive appropriate therapy.
                                  11
                                              In addition, Mr. Hawari emphasizes that he pled guilty to a misdemeanor offense for which
                                  12
Northern District of California




                                       he will receive at most a one-year prison sentence, and perhaps a much lesser sentence, but that he
 United States District Court




                                  13
                                       has already been in custody for three months. Mr. Hawari says that despite his prior objections, he
                                  14
                                       is willing to reside with his father and have his father serve as his custodian.
                                  15
                                              The United States strongly opposes Mr. Hawari’s release pending sentencing on grounds
                                  16
                                       that he poses a serious risk to the safety of others and to himself. The government cites Mr.
                                  17
                                       Hawari’s prior lack of compliance with the conditions of release set by the Court and his violent
                                  18
                                       and threatening conduct. This conduct includes the conduct for which he was originally charged,
                                  19
                                       his repeated threats of self-harm and actual self-harm, his threats of violence against others, and
                                  20
                                       his recent violent and disruptive behavior in court. The government also points out that Mr.
                                  21
                                       Hawari was charged in state court with criminal offenses alleged to have been committed during
                                  22
                                       his prior period of release.
                                  23
                                              At the hearing, Pretrial Services advised the Court that it does not believe it can adequately
                                  24
                                       supervise Mr. Hawari were he to be released from custody, given his mental health problems and
                                  25
                                       his failure to comply with prior conditions of release.
                                  26
                                  27

                                  28
                                       3
                                        Mr. Hawari’s motion was made orally at the hearing; he did not submit a memorandum in
                                       support.
                                                                                     4
                                   1          The Court is sympathetic to Mr. Hawari’s contention that continued detention is not

                                   2   conducive to his mental health, and the Court accepts his representation, for purposes of this

                                   3   motion, that the particular therapy that has been recommended for him is not available to him in

                                   4   detention.4 Mr. Hawari’s argument that he will be released soon (i.e., within a year) anyway, and

                                   5   that the sooner he is able to get the therapy he needs, the better, has a certain practical appeal. But

                                   6   even assuming the best thing for Mr. Hawari is release on the conditions that he submit to the

                                   7   custody of his father and participate in the prescribed therapy, that is not the standard the Court

                                   8   must apply in deciding his motion. Rather, the Court must decide whether he is likely to pose a

                                   9   danger to the safety of any other person or the community if released.

                                  10          Mr. Hawari has not shown by clear and convincing evidence that his release on the

                                  11   conditions he proposes will ensure the safety of others and the community.5 The Court has

                                  12   previously set conditions of release that are very similar to the ones Mr. Hawari proposes now,
Northern District of California
 United States District Court




                                  13   and he has demonstrated that he is unable or unwilling to comply with those conditions. His

                                  14   behavior has not just been non-compliant—it has also been threatening and violent. Most

                                  15   troubling to the Court, given Mr. Hawari’s present motion, is his prior failure to attend his

                                  16   scheduled psychotherapy sessions on a consistent basis when he had the opportunity to do so, and

                                  17   his prior statements to Pretrial Services that if required to reside with his father he would kill

                                  18   himself. Even if the outpatient supervised therapy that Mr. Hawari proposes now is better than the

                                  19   therapy previously available to him, the Court is not persuaded that he will actually comply with

                                  20   its requirements and other conditions of release he now asks the Court to set. The Court also is

                                  21   not persuaded that Mr. Hawari will cease to engage in the kind of violent and threatening behavior

                                  22   that he has so recently demonstrated.

                                  23          The Court concludes that it is unable to impose any conditions of release for Mr. Hawari

                                  24   that will reasonably assure the safety of other persons and the community. For this reason, the

                                  25

                                  26
                                       4
                                         The parties did not provide the Court with any information about Mr. Hawari’s mental health
                                       treatment in detention, and the Court was not able to obtain that information from the U.S.
                                  27   Marshals Service in advance of the hearing.

                                  28
                                       5
                                         The Court would reach this same conclusion even if it were the government’s burden to show by
                                       clear and convincing evidence that Mr. Hawari does pose a danger to others or the community.
                                                                                      5
                                   1   Court continues Mr. Hawari’s detention pending sentencing.

                                   2   IV.    CONCLUSION
                                   3          Defendant Ayman Hawari is committed to the custody of the Attorney General or his

                                   4   designated representative for confinement in a corrections facility separate, to the extent

                                   5   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

                                   6   Mr. Hawari shall be afforded a reasonable opportunity for private consultation with defense

                                   7   counsel. On order of a court of the United States or on the request of an attorney for the

                                   8   government, the person in charge of the corrections facility shall deliver Mr. Hawari to the United

                                   9   States Marshal for the purpose of an appearance in connection with a court proceeding.

                                  10          IT IS SO ORDERED.
                                  11   Dated: January 31, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    VIRGINIA K. DEMARCHI
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
